Citation Nr: 0316451	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service connected left knee disability prior 
to July 1, 1995.

2.  Entitlement to an increased rating in excess of 20 
percent for the service connected left knee disability from 
July 1, 1995.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1977 to October 
1978.

The veteran submitted a claim for a rating in excess of 10 
percent for the service connected left knee disability on 
January 13, 1995.  This claim was denied by rating decision 
of the Chicago, Illinois Regional Office (RO) in August 1995.  
The veteran filed a notice of disagreement in November 1995, 
a statement of the case was issued in March 1996, and a 
timely substantive appeal was received in June 1996.  Thus, 
the veteran has perfected an appeal to the Board stemming 
from the January 1995 claim.

By rating decision in June 1996, a 20 percent evaluation was 
assigned for left knee disability effective from July 1, 
1995.  A July 1996 hearing officer's decision indicated that 
the grant of the 20 percent evaluation from July 1, 1995 
represented a complete grant of the benefit sought on appeal.  
Applicable case law does not support this construction.  In 
the case of AB v. Brown, 6 Vet. App. 35 (1993), the Court 
determined that on a claim for an original or an increased 
rating (as is the situation here), the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  Accordingly, the veteran's 
January 1995 increased rating claim remains in controversy.  

This appeal also arises from an April 2000 rating decision of 
the RO that denied a claim of entitlement to TDIU benefits.  
In view of the above procedural history, the issues currently 
on appeal are those listed on the title page.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disability at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake appropriate 
steps to contact the Social Security 
Administration and obtain legible copies 
of all decisions relating to the 
veteran's claim for disability benefits 
as well as the medical records upon which 
such decisions were based.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  The examiner should 
provide complete range of motion findings 
for the left knee.  The examiner must 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the left 
knee, and whether there is likely to be 
additional range of motion loss of the 
service-connected left knee due to any of 
the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the examiner is 
unable to provide any of the above 
clinical findings it should be so 
indicated as part of the written record.  
The examiner should also indicate whether 
there is evidence of recurrent 
subluxation or lateral instability and, 
if so, whether any such disability is 
slight, moderate or severe in degree.  
Each of the above criteria must be 
addressed by the examiner.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the one-year period for receipt 
of additional information or evidence, 
the RO should review the expanded record 
and re-adjudicate the issues on appeal.  
Consideration should be given to the 
holdings in AB and DeLuca.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




